Citation Nr: 0834628	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a right ankle fracture, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 2006 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  That decision denied 
an increased rating for the veteran's right ankle 
disability.  The appellant appealed that decision to BVA, 
and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected right ankle disability 
is productive of marked limitation of motion; however, 
there is no evidence of ankylosis of the right ankle.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5270-5274 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
applicable, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the veteran 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1) (as amended, effective May 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the veteran's claim in 
December 2006, an October 2006 letter fully satisfied the 
duty to notify provisions elements 2 and 3.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter 
advised the veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The letter also informed him what information and evidence 
must be submitted by him, namely, any additional information 
or evidence pertaining to an increase in her disabilities.

Additional notice is required in order to satisfy the first 
Pelegrini II element for an increased-compensation claim.  
Section 5103(a) compliant notice must meet the following 
four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating 
to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error 
is not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 
881 (2007) cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 
2008) (No. 07-1209).  The Secretary has the burden to show 
that this error was not prejudicial to the veteran.  Id. at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter 
of law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of 
ways that error may be shown to be non-prejudicial.  See 
Sanders, 487 F.3d 881.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

As to the first element, the Board notes that the October 
2006 letter requested that the veteran provide evidence 
describing how his disability had worsened.  Specifically, 
the October 2006 letter stated, "To establish entitlement to 
an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  The veteran 
specifically indicated the effect that worsening had on his 
employment and daily life during his November 2006 and July 
2007 VA examinations.  At his November 2006 VA examination, 
the veteran told the examiner that his ankle bothered him in 
his job as a truck driver, because it was painful to clutch 
his truck, and to climb up the stairs into the truck.  The 
veteran further noted that he tried to avoid exercises that 
caused an impact, and that he did not engage in sports.  The 
veteran also stated that his ankle disability had 
occasionally caused him to miss work during the winter 
months.  At his July 2007 examination, the veteran reported 
to the examiner that his condition affects his daily 
activities because he experienced pain in his right ankle 
with weight bearing activities or weather changes.  The 
veteran further reported that he lost 30 days of work in the 
past year due to his right ankle disability.  The Board 
finds that the notice given and the responses provided by 
the veteran specifically show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds veteran had actual knowledge of the requirement, 
any failure to provide him with specific notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  Therefore, the 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran 
is service connected for a right ankle disability.  As will 
be discussed below, limitation of motion of the ankle is 
rated under Diagnostic Code 5271.  Diagnostic Code 5271 
relies on the results of range of motion measurements to 
establish a higher rating.  See id.  The veteran was not 
provided notice of the requirements of the diagnostic code 
as required by Vazquez-Flores, 22 Vet. App. 37.  The Board 
concludes, however, that this error was not prejudicial.  
The RO provided an opportunity to undergo the necessary 
tests during the November 2006 and July 2007 VA 
examinations, and the veteran did so.  Further, he was 
provided with the rating criteria for Diagnostic Codes 5270 
and 5271 in the December 2006 rating decision, and with the 
rating criteria for Diagnostic Codes 5270, 5271, 5272, 5273, 
and 5274 in the February 2007 statement of the case (SOC).  
Given the nature of the veteran's claim and the fact that 
the RO scheduled him for examinations in connection with 
this claim, which the veteran underwent, the Board finds 
that a reasonable person would have generally known about 
the requirements necessary to establish a higher rating, 
including the importance of the VA examination.  The Board 
finds that any error in failure to provide notice of the 
second Vazquez-Flores element is not prejudicial.  See 
Sanders, 487 F.3d 881.

As to the third element, the October 2006 letter fully 
satisfied this element.  The notice letter notified the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to 
as much as 100 percent based on the nature of the symptoms 
of the condition for which disability compensation is 
being sought, their severity and duration, and their 
impact upon employment and daily life.  That letter 
indicated that disability rating can be changed when there 
are changes in the condition.  The letter stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a Rating Schedule for evaluating disabilities that is 
published in Title 38, Code of Regulations, Part 4.  It 
was also noted that a disability evaluation other than the 
level found in the Rating Schedule for a specific 
condition can be assigned if the impairment is not 
adequately covered by the Rating Schedule.  The letter 
further indicated that evidence of the nature and symptoms 
of the disability, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment would be considered in determining the 
disability rating.  The Board finds that the October 2006 
letter satisfied the third element of Vazquez-Flores and 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Additionally, since the RO continued the disability 
ratings at issue here for the veteran's service-connected 
disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning a 
higher rating for the veteran's right ankle disability, 
there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess, 
19 Vet. App. 473.  

As to the fourth element, the October 2006 letter clearly 
informed the veteran of the types of evidence the veteran 
could submit to substantiate his claim.  It was 
specifically noted that such evidence could include 
statements from a physician or from other individuals who 
were able to describe from their own knowledge and 
personal observations in what manner the veteran's 
disability had worsened.  The letter also indicated that 
the veteran could submit a personal statement describing 
his symptoms, their frequency and severity, and any other 
involvement, extension, and additional disablement caused 
by his disability.  The letter further mentioned that 
social security records and employment records could also 
be helpful in determining the appropriate rating.  The 
letter also indicated that the veteran should submit any 
medical evidence in his possession that would support his 
claim for an increased evaluation, and advised the veteran 
to notify VA if there was any other information or 
evidence that he believed would support his claim and to 
provide any evidence pertaining to his claim.  As such, 
the October 2006 notice letter in this case fully 
satisfied the fourth element of Vazquez-Flores.

VA has also satisfied its duty to assist the veteran in 
the development of his claim at every stage of this case.  
All available service treatment records, as well as all 
identified VA treatment records have been associated with 
the veteran's claims file, and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  
Additionally, the veteran was afforded VA examinations in 
November 2006 and July 2007 to determine the current 
manifestation of his right ankle disability.  VA has 
further assisted the veteran and his representative by 
providing them with the February 2007 SOC, and the August 
2007 SSOC.  The SOC and SSOC informed the veteran and his 
representative of the laws and regulations relevant to the 
veteran's claim, and the reasons for the continuing denial 
of the veteran's claim.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  For 
these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

As there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Evidentiary Background

Post service VA outpatient treatment records for the period 
August 2006 to December 2006, note the veteran's history of 
ankle fracture while in the military, but do not include any 
complaints of ankle pain or other symptomatology.    

In conjunction with his claim for an increased rating, the 
veteran underwent a VA examination in November 2006.  The 
examiner recorded that the veteran's right ankle exhibited 15 
degrees of dorsiflexion and 45 degrees of plantarflexion with 
pain on dorsiflexion.  The veteran's normal left ankle was 
measured to have 25 degrees of dorsiflexion and 45 degrees of 
plantarflexion.  At that examination, the veteran was able to 
heel walk and toe walk.  The examiner's shifting of the ankle 
medially or laterally evoked pain.  The veteran complained of 
flare-ups when it was cold, and early in the morning.  The 
veteran occasionally missed work because of his ankle during 
the cold months.  The examiner did not note any weakness or 
incoordination, or any additional limitation with repeated 
movement.  Upon examination of the x-rays, the examiner noted 
no evidence of any degenerative joint disease.  However, the 
examiner did state his opinion that the veteran's ankle pain 
had an effect equivalent to reducing his motion an additional 
20 degrees.  

A VA medical center record from April 2007, indicated range 
of motion of the veteran's right ankle was within normal 
limits, but that the veteran complained of pain on inversion.  
At that time, the veteran was given an ankle brace, and was 
referred to a podiatrist to obtain orthotics for treatment of 
pes planus.

The veteran was afforded another VA examination in July 2007.  
The July 2007 VA examiner found the veteran to have right 
ankle dorsiflexion to 15 degrees and plantar flexion to 45 
degrees with pain throughout.  The examiner further found 
that the veteran lost an additional ten degrees of 
dorsiflexion with repetitive motion.  The veteran reported to 
the examiner that his condition effects his daily activities 
because he experiences pain in his right ankle when he does 
weight bearing activities, or when the weather changes.  The 
veteran further reported that he has lost 30 days of work in 
the past year due to his right ankle disability.  The veteran 
did not exhibit any incoordination, fatigue, weakness, or 
lack of endurance of his ankle joint function.  X-rays did 
not indicate any loosening or failure of the plate or screws 
in the veteran's ankle.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R., Part 4.  The Rating 
Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in 
different levels of compensation from the time the 
increased rating claim was filed until a final decision on 
that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct 
levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-
ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated innervation, or other pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board notes that normal range of motion of the ankle is 
considered to be dorsiflexion to 20 degrees and 
plantarflexion to 45 degrees.  See 38 C.F.R. §§ 4.71a, Plate 
II.  


Analysis

After a review of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a rating in excess of 20 percent 
for service-connected right ankle disability.  

The veteran's service-connected right ankle disability is 
currently evaluated under Diagnostic Code 5271 of the Rating 
Schedule.  Under these criteria, the 20 percent disability 
evaluation assigned contemplates marked limitation of motion 
of the ankle.  38 C.F.R. § 4.71a.  A 20 percent disability 
evaluation represents the maximum schedular criteria for 
limited motion of the ankle under this diagnostic code.  
Thus, while the veteran continues to experience a marked 
limitation of motion in his right ankle, there is simply no 
basis under Diagnostic Code 5271 to assign a higher 
disability rating.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of the ankle, 
ankylosis of the subastragalar joint, malunion of the os 
calcis or astragalus, and astragalectomy, the Board finds 
that the criteria for a rating in excess of 20 percent are 
simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272, 5273, 5274 (2007).  

Under Diagnostic Code 5270, ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or ankylosis in 
dorsiflexion between 0 and 10 degrees warrants a 30 percent 
disability rating.   Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint," citing Stedman's 
Medical Dictionary 87 (25th ed. 1990).  However, at no time 
during the course of the appeal, did the record show that the 
veteran had ankylosis of his right ankle.  Accordingly, a 
higher disability rating under Diagnostic Code 5270 is not 
warranted. 

Furthermore, the maximum evaluation assignable under 
Diagnostic Codes 5272, 5273, and 5274 is 20 percent.  Thus, 
even if the evidence showed (Diagnostic Code 5272), malunion 
of the os calcis or astragalus (Diagnostic Code 5273), or 
astragalectomy (Diagnostic Code 5274), a higher disability 
evaluation would not be assignable under those rating codes.  

Furthermore, the most recent medical examination findings do 
not warrant an evaluation under Diagnostic Codes 5272 through 
5274, as there is no evidence of ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5273 and 5274.  Furthermore, as a 20 percent 
disability evaluation represents the maximum schedular rating 
for an ankle disability available under Diagnostic Codes 
5272, 5273, and 5274, the Board finds that the veteran is not 
entitled to a higher or evaluation under Diagnostic Codes 
5272, 5273 and 5274.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5271.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
While the most recent VA examination conducted in July 2007 
observed that the veteran had pain throughout motion of the 
right ankle, the evidence does not show that this pain 
results in the functional equivalent of ankylosis of the 
right ankle.  On the contrary, the examiner estimated that 
the veteran had lost 10 degrees of dorsiflexion with 
repetitive motion during examination in July 2007.  
Furthermore, the veteran was noted to have no weakness, 
incoordination, or additional limitation with repeated 
movement during examination in November 2006 or July 2007.  
Thus, when considering the impact that the veteran's pain has 
on his range of motion, the Board concludes that the evidence 
does not show symptoms consistent with ankylosis if the right 
ankle in plantar flexion between 30 and 40 degrees or in 
plantar flexion between 0 and 10 degrees as contemplated by a 
disability evaluation in excess of the 20 percent currently 
assigned.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected right ankle 
disability has caused marked interference with employment 
beyond that contemplated by the Rating Schedule, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected right ankle disability under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 20 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected right ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007). 


ORDER

Entitlement to an increased rating, in excess of 20 percent, 
for service-connected residuals of a right ankle fracture, is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


